 1
 2
 3
 4
 5
 6
 7
 8
 9                          UNITED STATES DISTRICT COURT
10                        SOUTHERN DISTRICT OF CALIFORNIA
11
12   ALEJANDRO OSUNA,                                    Case No.: 18-CV-2346 W (MDD)
13                                      Plaintiff,
                                                         ORDER:
14   v.                                                  (1) GRANTING-IN-PART AND
                                                         DENYING-IN-PART DEFENDANTS’
15   DONATO VINCENT POMPO and
                                                         MOTION FOR SUMMARY
     VINCENT NICHOLAS POMPO,
16                                                       JUDGMENT [DOC. 27];
                                    Defendants.
17
                                                         (2) GRANTING-IN-PART AND
18   And Related Counter-Claim.                          DENYING-IN-PART PLAINTIFF’S
                                                         MOTION FOR SUMMARY
19
                                                         JUDGMENT [DOC. 28.]
20
21         Pending before the Court are cross motions for summary judgment in this
22   malicious prosecution dispute. Plaintiff Alejandro Osuna’s (“Osuna”) motion seeks
23   summary judgment on its malicious prosecution claim and Defendants’ counterclaim for
24   breach of fiduciary duty. (Pl’s MSJ Notice [Doc. 28] 2:13–27.) Defendants’ motion
25   seeks summary adjudication regarding Osuna’s malicious prosecution claim. (Defs’ MSJ
26   Notice [Doc. 27] 3:1–3.) The parties also filed requests for judicial notice. (Defs’ RJN
27   [Doc. 27-5]; Pl’s RJN [Doc. 28-5]; Pl’s RJN [Doc. 30-3].) Osuna later filed a motion to
28

                                                     1
                                                                              18-CV-2346 W (MDD)
 1   amend the motion for summary judgment to correct certain citations to the evidence.
 2   [Doc. 31.]
 3          The Court decides the matters on the papers submitted, and without oral argument.
 4   See Civ. L.R. 7.1(d)(1). For the reasons set forth below, the Court GRANTS-IN-PART
 5   and DENIES-IN-PART Plaintiff Osuna’s motion [Doc. 28]; GRANTS-IN-PART and
 6   DENIES-IN-PART Defendants’ motion [Doc. 27]; GRANTS the requests for judicial
 7   notice; and GRANTS the motion to correct the motion for summary judgment [Doc. 31].
 8
 9   I.     BACKGROUND
10          This dispute arises from an underlying criminal complaint filed by Defendant
11   Vincent Pompo (“Vincent”) in Tecate, Mexico, against Osuna. (Compl. [ Doc. 1] ¶ 33.)
12   The criminal complaint accused Osuna of representing both sides of a real property
13   contract and subsequently filing suit against one of the parties to the contract. (Id.)
14   Under article 337 of the Criminal Code of Baja California, it is a crime for an attorney to
15   represent parties with adverse interests in the same matter. (Vincent Decl. [Doc. 27-3] ¶
16   17.)
17          The facts comprising the basis for the criminal complaint begin in September 2012,
18   when Jan Kalicki (“Kalicki”) retained Osuna to file a lawsuit in Mexico regarding real
19   property located in Playas de Tijuana (“the Playas Property”). (Osuna Decl. [Doc. 28-2]
20   ¶¶ 3–4.) By that time, however, Kalicki was behind on payments to Vincent under a buy-
21   sell agreement for another piece of real property in Rosarito, Mexico (“the Rosarito
22   Property”). (Kalicki Decl. [Doc. 28-3] ¶ 4.) As a result, Kalicki and Vincent entered into
23   an Addendum to their buy-sell agreement whereby Vincent agreed to “loan [Kalicki]
24   $3,000 US Dollars to be used to pay attorney [Osuna] a retainer fee to pursue the
25   collection of [Kalicki’s] interest in the [Playas Property] . . . .” (Rosarito Purchase
26   Addendum [Doc. 28-6] Ex. 3, ¶ 5.) The Addendum further provided that Kalicki
27   expected to receive up to $680,000 for his interest in the Playas Property and would apply
28   at least 50% of those proceeds towards the balance owed on the Rosarito Property. (Id.)

                                                   2
                                                                                 18-CV-2346 W (MDD)
 1   Donato Pompo (“Donato”)—Vincent’s son—typed up the final Addendum once Vincent
 2   and Kalicki agreed to the new terms. (Donato Decl. [Doc. 27-2] ¶ 5.) Osuna was not
 3   involved in the negotiation or drafting of the Addendum. (J. Stmt. Undisputed Facts
 4   [Doc. 32] ¶ 5.)
 5          On November 9, 2012, Kalicki and the Pompos met at Osuna’s office. (Kalicki
 6   Decl. [Doc. 28-3] ¶ 10.) At the meeting, Vincent and Kalicki executed the Addendum,
 7   with Donato and Osuna signing on as witnesses. (Osuna Decl. ¶ 10; Rosarito Purchase
 8   Addendum [Doc. 28-6] Ex. 3.) The meeting ended with Vincent making out a personal
 9   check to Osuna for $3,000. (Osuna Decl. ¶ 14.)
10          In early 2013, after a review of public records, Osuna advised Kalicki that
11   Vincent’s title to the Rosarito Property was defective. (Osuna Decl. ¶ 17.) Later that
12   same year, a $300,000 lien was recorded on the Rosarito Property due to a suit between
13   Defendants and another party. (Osuna Decl. ¶ 20.) In response to the lien, Kalicki filed a
14   lawsuit requesting that registration to the Rosarito Property be cancelled and a criminal
15   complaint with the District Attorney in Tecate, Mexico, alleging the lien was the result of
16   a fraudulent lawsuit intended to cloud title to the Rosarito Property. (Osuna Decl. ¶¶ 22–
17   23.)
18          On January 28, 2015, Vincent filed the criminal complaint underlying the present
19   dispute. (J. Stmt. Undisputed Facts 2 [Doc. 34-2] ¶ 17.) In it, he claimed Osuna had
20   violated article 337 of the Criminal Code of Baja California, which prohibits
21   representation of adverse interests in the same matter. (Vincent Decl. [Doc. 27-3] ¶ 17.)
22   Specifically, the translated Complaint states:
23          That is, it is settled Law that the crime is evidenced when the constituent
            elements appear and was committed when the active subject helped the said
24
            [Kalicki] and the undersigned [Vincent] to draft the addendum to the sales
25          contract that we made, related to the [Rosarito Property], for which I agreed
            with Attorney [Osuna] that he become involved in this matter so that he
26
            could clarify some clauses of this commercial contract, amongst them
27          [Kalicki’s] obligation to pay me a monthly rent for the use of the property, in
            the amount of $1,650.00 (one thousand six hundred and fifty dollars, United
28

                                                  3
                                                                                18-CV-2346 W (MDD)
 1          States currency) until he finished paying the debt from the sales contract,
            said contract addendum was drafted by [Osuna’s] own hand, for which the
 2
            undersigned paid him the amount of $3,000.00 (three thousand, currency of
 3          the United States) so that he would become involved in this matter with the
            undersigned and with [Kalicki], as evidenced with the copy that is attached
 4
            which shows a copy of a check that reads citybank, made out to the name of
 5          [Osuna] for the amount of $3,000.00 (three thousand dollars, United States
            Currency), notwithstanding when the said [Kalicki] filed a criminal
 6
            complaint against me, the now accused [Osuna] participated, knowing that
 7          as an attorney at law he was barred from participating in that matter because
            that would mean he would fall within the legal description of the crime of
 8
            Breach of Legal Duty . . . .
 9
10   (Translation of Crim. Compl. [Doc. 28-6] Ex. 8, at 80.)1

11          Following a 21-month investigation, which included testimony from Donato,

12   Osuna, and Kalicki, the Tecate District Attorney determined sufficient evidence existed

13   to issue a warrant for Osuna’s arrest and transmit the case to a Judge of the Mexican

14   Superior Court. (Communication from District Attorney [Doc. 28-6] Ex. 8, at 75.) The

15   Superior Court Judge agreed and Osuna was arrested on December 15, 2016. (Osuna

16   Decl. ¶ 29.) A few days later, an article appeared in El Mexicano newspaper with a photo

17   of Osuna captioned as follows: “A crooked lawyer was arrested in Tecate on December

18   12th, for swindling Americans out of their money. Since then he has been jailed in the

19   State Penitentiary. He was an attorney for Andrew Tahmooressi, the marine that was

20   arrested in Tijuana.” (Osuna Decl. ¶ 38.)

21          On February 17, 2017, a hearing occurred in the Tecate Criminal court. (Donato

22   Testimony [Doc. 28-6] Ex. 8, at 154.) At the hearing, Donato testified that Vincent “paid

23   Osuna Three Thousand Dollars United States Currency with a check, so that Osuna

24
25
26
     1
       The parties each request the Court take judicial notice of the underlying Mexican court proceedings.
27   (See Defs’ RJN [Doc. 27-5]; Pl’s RJN [Doc. 28-5]; Pl’s RJN [Doc. 30-3].) The requests are unopposed.
     Because the documents are properly the subject of judicial notice, the Court GRANTS the requests and
28   takes judicial notice of the attached exhibits.
                                                       4
                                                                                        18-CV-2346 W (MDD)
 1   would draft an agreement, to ensure that my father was paid in full for the house or if he
 2   did not pay in full within one year that he return it.” (Donato Testimony at 155.)
 3         As the criminal proceeding commenced, Osuna simultaneously filed an “amparo”
 4   proceeding, which is the Mexican equivalent of a habeas action. (Osuna Decl. ¶ 43.)
 5   The amparo court concluded that, even if the allegations against him were true, Osuna
 6   could not have represented “two or more contending parties in the same matter.”
 7   (Amparo Ruling [Doc. 28-6] Ex. 6, at 40.) Vincent’s appeal of the amparo decision was
 8   denied in October 2017. (Osuna Decl. ¶ 48.) Thus, the amparo court’s decision became
 9   final and terminated the criminal proceedings against Osuna. (Osuna Decl. ¶ 48.)
10         On October 10, 2018, Osuna filed this lawsuit against Defendants for their role in
11   instigating the criminal proceeding against him. The Complaint asserts a single cause of
12   action for Malicious Prosecution. [Doc. 1.]
13         On November 15, 2018, Defendants’ filed a counterclaim asserting a single cause
14   of action for Breach of Fiduciary Duty. [Doc. 8.]
15         The parties have now filed timely cross-motions for summary judgment. Osuna’s
16   motion seeks to establish the following:
17            (1) Defendants actively caused Osuna’s criminal prosecution;
18            (2) The underlying criminal proceeding concluded in Osuna’s favor;
19            (3) No reasonable person would have believed there were grounds for causing
20                Osuna to be prosecuted;
21            (4) Defendants acted for a purpose other than bringing Osuna to justice;
22            (5) Defendants harmed Osuna;
23            (6) Defendants’ conduct was a substantial factor in causing that harm; and
24            (7) No reasonable person would have believed there was an attorney-client
25                relationship between Osuna and Defendants.
26   (Pl’s MSJ Notice 2:13–27.) Defendants’ motion seeks to establish that:
27            (1) Donato cannot be liable for malicious prosecution because he did not initiate
28                or maintain the underlying criminal action against Osuna;

                                                   5
                                                                               18-CV-2346 W (MDD)
 1             (2) Vincent had probable cause to complain of Osuna’s actions;
 2             (3) Osuna cannot overcome the presumption that the Tecate District Attorney
 3                recommended the criminal court proceeding after conducting an independent
 4                investigation; and
 5             (4) Defendants’ Eighth and Ninth Affirmative Defenses succeed because
 6                Vincent only pursued the criminal action after consulting with legal counsel
 7                and being advised that he was within his rights to do so.
 8   (Defs’ MSJ Notice 2:9–23.)
 9
10   II.   APPLICABLE LAW
11         Summary judgment is appropriate under Rule 56(c) where the moving party
12   demonstrates the absence of a genuine issue of material fact and entitlement to judgment
13   as a matter of law. See Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322
14   (1986). A fact is material when, under the governing substantive law, it could affect the
15   outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). A
16   dispute about a material fact is genuine if “the evidence is such that a reasonable jury
17   could return a verdict for the nonmoving party.” Id. at 248.
18         A party seeking summary judgment always bears the initial burden of establishing
19   the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323. The moving
20   party can satisfy this burden in two ways: (1) by presenting evidence that negates an
21   essential element of the nonmoving party’s case; or (2) by demonstrating that the
22   nonmoving party failed to make a showing sufficient to establish an element essential to
23   that party’s case on which that party will bear the burden of proof at trial. Id. at 322–23.
24   “Disputes over irrelevant or unnecessary facts will not preclude a grant of summary
25   judgment.” T.W. Elec. Serv., Inc. v. Pac. Elec. Contractors Ass’n, 809 F.2d 626, 630
26   (9th Cir. 1987). If the moving party fails to discharge this initial burden, summary
27   judgment must be denied and the court need not consider the nonmoving party’s
28   evidence. Adickes v. S.H. Kress & Co., 398 U.S. 144, 159–60 (1970).

                                                   6
                                                                                18-CV-2346 W (MDD)
 1         If the moving party meets this initial burden, the nonmoving party cannot avoid
 2   summary judgment merely by demonstrating “that there is some metaphysical doubt as to
 3   the material facts.” In re Citric Acid Litig., 191 F.3d 1090, 1094 (9th Cir. 1999) (citing
 4   Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986); Triton
 5   Energy Corp. v. Square D Co., 68 F.3d 1216, 1221 (9th Cir. 1995) (citing Anderson, 477
 6   U.S. at 252) (“The mere existence of a scintilla of evidence in support of the nonmoving
 7   party’s position is not sufficient.”). Rather, the nonmoving party must “go beyond the
 8   pleadings and by her own affidavits, or by ‘the depositions, answers to interrogatories,
 9   and admissions on file,’ designate ‘specific facts showing that there is a genuine issue for
10   trial.’” Ford Motor Credit Co. v. Daugherty, 279 Fed. Appx. 500, 501 (9th Cir. 2008)
11   (citing Celotex, 477 U.S. at 324). Additionally, the court must view all inferences drawn
12   from the underlying facts in the light most favorable to the nonmoving party. See
13   Matsushita, 475 U.S. at 587.
14         Rule 56(d) provides for partial summary judgment. See Fed. R. Civ. P. 56(d)
15   (“[T]he court . . . shall if practicable ascertain what material facts exist without
16   substantial controversy and what material facts are actually and in good faith
17   controverted.”). Under Rule 56(d), the court may grant summary judgment on less than
18   the non-moving party’s whole claim. Zapata Hermanos Sucesores, S.A. v. Hearthside
19   Baking Co., Inc., 313 F.3d 385, 391 (7th Cir. 2002) (Posner, J.). Partial summary
20   judgment is a mechanism through which the Court deems certain issues established
21   before trial. Lies v. Farrell Lines, Inc., 641 F.2d 765, 769 n.3 (9th Cir. 1981) (quoting 6
22   Moore’s Federal Practice ¶ 56.20 (3.–2) (2d ed. 1976)). “The procedure was intended to
23   avoid a useless trial of facts and issues over which there was really never any controversy
24   and which would tend to confuse and complicate a lawsuit.” Id.
25         “[W]hen parties submit cross-motions for summary judgment, each motion must
26   be considered on its merits.” Fair Hous. Council of Riverside Cnty, Inc. v. Riverside
27   Two, 249 F.3d 1132, 1136 (9th Cir. 2001) (internal quotes and citations omitted). Thus,
28   “the court must rule on each party’s motion on an individual and separate basis,

                                                    7
                                                                                  18-CV-2346 W (MDD)
 1   determining, for each side, whether a judgment may be entered in accordance with the
 2   Rule 56 standard.” Id. (quoting Wright, et al., Federal Practice and Procedure § 2720, at
 3   335–36 (3d ed. 1998)). If, however, the cross-motions are before the court at the same
 4   time, the court is obliged to consider the evidence proffered by both sets of motions
 5   before ruling on either one. Id. at 1134.
 6
 7   III.   DISCUSSION
 8          A.     Breach of Fiduciary Duty
 9          Osuna seeks summary judgment against Defendants’ sole counterclaim for breach
10   of fiduciary duty. The Court will address the threshold issue before proceeding with the
11   malicious prosecution claim.
12          Defendants argue Osuna owed them a fiduciary duty by means of an implied-in-
13   fact attorney-client relationship resulting from their November 9 meeting. (Defs.’ Opp’n
14   [Doc. 29] 6:7-11.) Whether an implied-in-fact attorney-client relationship can be inferred
15   is determined by the conduct and intent of the parties. Hecht v. Superior Court, 192 Cal.
16   App. 3d 560, 565 (Ct. App. 1987). The existence of an attorney-client relationship is a
17   question of law to be determined by the court. Meehan v. Hopps, 144 Cal. App. 2d 284,
18   287 (1956).
19          There are no facts here permitting any reasonable inferences from which the
20   existence of an attorney-client relationship between Defendants and Osuna could be
21   found. Defendants knew Kalicki hired Osuna to represent him regarding the Playas
22   Property litigation, had never communicated with Osuna before the November 9 meeting,
23   and never communicated directly with Osuna again. (J. Stmt. Undisputed Facts [Doc.
24   32] ¶¶ 6, 7, 12.) Defendants’ only contact with Osuna was when they visited his office to
25   execute an Addendum that was drafted by Donato based on a meeting Osuna did not
26   attend. (J. Stmt. Undisputed Facts ¶ 5.) In the Addendum, Vincent agreed to “loan
27   [Kalicki] $3,000 US Dollars to be used to pay attorney [Osuna] a retainer fee to pursue
28   the collection of [Kalicki’s] interest in the [Playas Property] . . . .” (Rosarito Purchase
                                                   8
                                                                                 18-CV-2346 W (MDD)
 1   Addendum [Doc. 28-6] Ex. 3, ¶ 5.) Therefore, the $3,000 check given to Osuna at the
 2   meeting was in fact a loan to be repaid by Kalicki along with 50% of the Playas Property
 3   litigation proceeds. (Id.)
 4         Defendants’ belief that Osuna’s signature on the Addendum was confirmation of
 5   his legal opinion regarding its validity and enforceability under Mexican law is both
 6   inconsequential and unreasonable. First, Defendants’ subjective belief, without more, is
 7   insufficient to create an attorney-client relationship. Fox v. Pollack, 181 Cal. App. 3d
 8   954, 959 (Ct. App. 1986). In other words, Defendants cannot unilaterally establish an
 9   attorney-client relationship merely because they believe his signature meant he was
10   advising them. This is especially true considering that the express language disputes that
11   belief—Osuna’s signature is expressly limited to that of a “Witness.” (Rosarito Purchase
12   Addendum [Doc. 28-6] Ex. 3.) In addition, Donato, who is not a lawyer, also signed the
13   Addendum under the identical designation of “Witness.” This strongly suggests the
14   witness signatures were acknowledgements of the Addendum’s execution by Vincent and
15   Kalicki, rather than attestations as to its legality. Finally, even if Osuna expressed a legal
16   opinion as to the Addendum’s validity, the reasonable conclusion is that he did so in his
17   established capacity as Kalicki’s lawyer. Without more, it is unreasonable to conclude
18   that Osuna’s signature on the Addendum meant he was representing both sides of the
19   agreement. Consequently, as to the cause of action based on breach of fiduciary duty, the
20   Court grants summary judgment to Osuna.
21
22         B.     Malicious Prosecution Claim
23         Osuna argues he is entitled to summary judgment on his malicious prosecution
24   claim or partial summary judgment on each of its elements. Osuna must show (1) the
25   underlying action was commenced by Defendants, (2) concluded in Osuna’s favor, (3)
26   brought without probable cause, and (4) initiated with malice. See Sheldon Appel Co. v.
27   Albert & Oliker, 47 Cal. 3d 863, 864 (1989).
28

                                                   9
                                                                                 18-CV-2346 W (MDD)
 1                1.     Initiation of the Criminal Action
 2         That Vincent initiated the criminal action is not in dispute. What is disputed is
 3   whether Donato can also be construed as having “initiated” the action merely by
 4   providing witness testimony.
 5         The undisputed evidence is that Vincent filed the criminal complaint against Osuna
 6   on January 28, 2015. (J. Stmt. Undisputed Facts [Doc. 32] ¶ 13; J. Stmt. Undisputed
 7   Facts 2 [Doc. 34-2] ¶ 17; Osuna Decl. [Doc. 28-2] ¶ 25.) On February 19, 2015, Donato
 8   provided an oral statement to the investigating District Attorney, wherein he claimed
 9   Vincent “hired [Osuna] . . . to draft the contract . . . .” (J. Stmt. Undisputed Facts [Doc.
10   32] ¶ 14; Donato Witness Stmt. [Doc. 28-6] Ex. 8, at 86.) Twenty months later, the
11   District Attorney determined there was sufficient evidence to prosecute Osuna. (J. Stmt.
12   Undisputed Facts 2 [Doc. 34-2] ¶ 19.) At the criminal proceedings, Donato testified that
13   his father, Vincent, had retained Osuna as an attorney. (Donato Testimony [Doc. 28-6]
14   Ex. 8, at 155.) He also claimed Osuna drafted the Addendum and that Vincent paid
15   Osuna $3,000 for these alleged legal services. (Id.)
16         It is clear that one does not need to sign the complaint commencing the criminal
17   proceeding to be liable for malicious prosecution. Zucchet v. Galardi, 229 Cal.App.4th
18   1466, 1481 (2014). The Restatement of Torts states, “one who continues a civil
19   proceeding . . . for an improper purpose after he has learned there is no probable cause for
20   the proceeding becomes liable as if he had initiated the proceeding.” Restatement
21   (Second) of Torts § 674 (1977). The comments to section 655—which are applicable to
22   section 674—further provide that “[the section] applies also when the proceedings are
23   initiated by a third person, and the defendant, knowing that there is no probable cause for
24   them, thereafter takes an active part in procuring their continuation.” Id. § 655. “The test
25   is whether the defendant was actively instrumental in causing the prosecution.” Sullivan
26   v. Cty. of Los Angeles, 12 Cal. 3d 710, 720 (1974). “Cases dealing with actions for
27   malicious prosecution against private persons require that the defendant has at least
28

                                                  10
                                                                                 18-CV-2346 W (MDD)
 1   sought out the police or prosecutorial authorities and falsely reported facts to them
 2   indicating that plaintiff has committed a crime.” Id.
 3         Merely providing testimony and responding to law enforcement questioning in an
 4   active criminal proceeding is not enough. See Cedars-Sinai Med. Ctr. v. Superior Court,
 5   206 Cal. App. 3d 414, 417–18 (1988). In Cedars-Sinai, two witnesses testified at a
 6   preliminary hearing against the plaintiff after being approached by authorities in an
 7   ongoing arson investigation. The court found the witnesses did not “instigate, nor were
 8   they ‘actively instrumental in causing,’ the prosecution” merely by responding to
 9   inquiries during an ongoing investigation. Id. at 417.
10         To be liable for malicious prosecution without filing the initial complaint, the
11   person must affirmatively encourage the prosecution, either through advice or
12   encouragement. Zucchet, 229 Cal.App.4th at 1485. In Zucchet, the issue was whether a
13   cooperating codefendant who gave false information to prosecutors and testified at trial
14   was actively instrumental in causing the prosecution. Id. at 1482. Although the
15   testimony significantly changed the outcome of the case, there was no evidence the
16   codefendant “insisted upon or urged further prosecution of the case against Zucchet, or
17   that he gave advice to the prosecutors or placed pressure on the government to continue
18   the case against Zucchet.” Id. at 1485.
19         Similarly, here, there is no evidence that Donato affirmatively encouraged the
20   prosecution to continue the case against Osuna. Rather, it appears that Donato was
21   interviewed during an ongoing investigation and later testified at trial. By itself, that is
22   not enough. See Cedars-Sinai Med. Ctr., 206 Cal. App. 3d at 417–18. Nor is it enough
23   to say that he lied in giving that testimony. See Zucchet, 229 Cal.App.4th at 1485.
24   Osuna has failed to show that Donato was actively instrumental in causing the
25   prosecution. Thus, the cause of action against Donato for malicious prosecution
26   necessarily fails.
27   //
28   //

                                                   11
                                                                                  18-CV-2346 W (MDD)
 1                2.     Concluded in Osuna’s Favor
 2         A plaintiff alleging malicious prosecution must prove that the prior proceeding was
 3   terminated in their favor. Casa Herrera, Inc. v. Beydoun, 32 Cal. 4th 336, 341 (2004). A
 4   termination is favorable if it reflects on the plaintiff’s innocence of the charged
 5   misconduct, rather than mere technical or procedural reasons. Ray v. First Fed. Bank, 61
 6   Cal. App. 4th 315, 318 (1998).
 7         The parties do not dispute that the underlying criminal complaint terminated in
 8   Osuna’s favor. The Amparo court concluded that the evidence was insufficient to show
 9   the elements of the crime attributed to Osuna. (Amparo Ruling [Doc. 28-6] Ex. 6, at 33.)
10   Once Vincent’s appeal was subsequently denied, the Amparo court’s decision became
11   final and terminated the criminal proceedings against Osuna. Because it addressed
12   Osuna’s innocence of the charged crime—representation of adverse interests in the same
13   matter—the termination was in Osuna’s favor.
14
15                3.     Brought Without Probable Cause
16         The malicious prosecution plaintiff must allege and prove the prior action was
17   initiated or continued without probable cause. Wilson v. Parker, Covert & Chidester, 28
18   Cal. 4th 811, 824 (2002). Probable cause is a question of law to be decided by the court.
19   Id. at 817. Further, probable cause is to be determined objectively. Thus, it exists if “any
20   reasonable attorney would have thought the claim tenable.” Sheldon Appel Co. v. Albert
21   & Oliker, 47 Cal. 3d 863, 886 (1989).
22         Applying the probable cause standard to the case at hand, the Court concludes the
23   prior action was instituted without probable cause. The criminal complaint filed against
24   Osuna states, “[the] contract addendum was drafted by [Osuna’s] own hand, for which
25   the undersigned paid him the amount of $3,000.00.” (Translation of Crim. Compl. [Doc.
26   28-6] Ex. 8, at 80.) Vincent initiated the proceedings against Osuna knowing full well
27   the $3,000 payment was a loan to Kalicki for which he expected to be repaid, rather than
28   a payment to Osuna for drafting the Addendum and providing legal advice as to its
                                                  12
                                                                                 18-CV-2346 W (MDD)
 1   enforceability. (See Rosarito Purchase Addendum [Doc. 28-6] Ex. 3, ¶ 5.) Additionally,
 2   Donato has since admitted that he was the drafter of the Addendum, not Osuna. (Donato
 3   Decl. [Doc. 27-2] ¶ 5.) Thus, Osuna had no involvement in the negotiation or drafting of
 4   the Addendum. (J. Stmt. Undisputed Facts [Doc. 32] ¶ 5.) No reasonable attorney would
 5   have believed that Osuna then represented the Defendants where they knew he was the
 6   other party’s attorney, they did not pay him for his services, and they had no contact with
 7   him other than the single occasion when they visited his office for the sole purpose of
 8   executing the Addendum. (J. Stmt. Undisputed Facts [Doc. 32] ¶¶ 6, 7, 12.)
 9         Defendants argue the interim adverse judgment rule precludes liability because the
10   Tecate District Attorney and the Mexican court determined there was sufficient evidence
11   to proceed with the criminal prosecution. However, the interim adverse judgment rule
12   only forecloses liability for malicious prosecution after a ruling on the merits of the
13   claim. Parrish v. Latham & Watkins, 3 Cal. 5th 767, 778 (2017). Further, “even where a
14   ruling is based on the court’s evaluation of the merits of the claim, the ruling does not
15   establish the existence of probable cause if the ruling is ‘shown to have been obtained by
16   fraud or perjury.’” Id. (quoting Wilson v. Parker, Covert & Chidester, 28 Cal. 4th 811,
17   820 (2002)). Not only was there not a ruling on the merits in the underlying
18   prosecution—such as a trial verdict or a summary judgment order—but any decisions to
19   proceed with the criminal prosecution were obtained by fraud or perjury. The Mexican
20   District Attorney and Mexican court’s determinations of probable cause were made on
21   the basis of falsely sworn statements by Vincent and Donato. Namely, that Osuna drafted
22   the Addendum—it was drafted by Donato—and that Vincent paid Osuna $3,000 for his
23   involvement—it was a loan stipulated to under the Addendum. (Donato Decl. [Doc. 27-
24   2] ¶ 5; Rosarito Purchase Addendum [Doc. 28-6] Ex. 3, ¶ 5.)
25         Defendants also argue that Osuna has failed to “overcome the presumption that the
26   prosecutor exercised independent judgment in prosecuting the criminal charge.” (Defs’
27   MSJ 11:11–33 (citing Lasic v. Moreno, 504 F.Supp.2d 915, 921 (E.D. Cal 2007).))
28   However, the rebuttable presumption that the prosecutor exercised independent judgment

                                                  13
                                                                                 18-CV-2346 W (MDD)
 1   in prosecuting a criminal charge applies to shield investigating officers from damages,
 2   not citizens initiating a criminal complaint. See Lasic, 504 F.Supp.2d at 921 (explaining
 3   that the “[t]he Ninth Circuit has long recognized that filing a criminal complaint
 4   immunizes investigating officers . . . .”) The presumption does not apply here. Even if it
 5   did, the presumption has been rebutted by proof that Vincent knowingly supplied false
 6   information. See id. at 922 (“[T]o overcome the presumption of independent judgment, a
 7   plaintiff must show . . . that the [initiating party] knowingly supplied false information.”)
 8         Finally, it is unavailing that Vincent obtained advice from counsel prior to
 9   initiating the criminal complaint. While good faith reliance on advice of counsel is a
10   complete defense, the advice must have been given after truthful disclosure of all relevant
11   facts. Bisno v. Douglas Emmett Realty Fund 1988, 174 Cal. App. 4th 1534, 1544 (2009).
12   The burden of proving the advice of counsel defense is on Defendants. See Nunez v.
13   Pennisi, 241 Cal.App.4th 861, 877 (2015). Defendants fail to describe what information
14   they provided their attorney, Carloz Gonzales. Given the demonstrable falsehoods
15   contained in Defendants’ initial complaint and later sworn statements, either Defendants
16   did not truthfully disclose all the relevant facts to Gonzales or Gonzales knew they were
17   false and proceeded anyway. Either way, Defendants’ defense fails. Gonzalez’ claim
18   that he independently corroborated the information Defendants supplied does not save the
19   defense. “Although attorneys may rely on their clients’ allegations at the outset of the
20   case, they may not continue to do so if the evidence developed through discovery
21   indicates the allegations are unfounded or unreliable.” Cuevas-Martinez v. Sun Salt
22   Sand, Inc., 35 Cal. App. 5th 1109, 1121 (Ct. App. 2019). All Gonzales needed to find the
23   allegations unfounded was read the Addendum, which stated the $3,000 was a loan for a
24   different matter. The advice of counsel defense fails.
25
26                4.     Initiated with Malice
27         Finally, Osuna must prove Vincent initiated the underlying action with malice.
28   The malice element refers to an improper purpose for initiating the prior action. Daniels

                                                  14
                                                                                 18-CV-2346 W (MDD)
 1   v. Robbins, 182 Cal. App. 4th 204, 224 (2010). It exists when a suit is actuated to misuse
 2   the legal system for some purpose other than enforcing legitimate rights. Drummond v.
 3   Desmarais, 176 Cal. App. 4th 439, 452 (2009). “[A] plaintiff acts with malice when he
 4   asserts a claim with knowledge of its falsity, because one who seeks to establish such a
 5   claim ‘can only be motivated by an improper purpose.’” Id. (citing Albertson v. Raboff,
 6   46 Cal. 2d 375, 383(1956)); see also Nunez v. Pennisi, 241 Cal. App. 4th 861, 877 (2015)
 7   (inferring malice from “knowingly false allegations” in the underlying complaint).
 8         There is ample evidence that Vincent filed the underlying action with malice. As
 9   discussed above in the context of probable cause, Vincent’s criminal complaint was
10   based in part on allegations that Vincent paid Osuna $3,000 for drafting the Addendum.
11   (See Translation of Crim. Compl. [Doc. 28-6] Ex. 8, at 80.) Defendants have since
12   admitted those allegations were false. (J. Stmt. Undisputed Facts [Doc. 32] ¶ 5.)
13   Moreover, Defendants admit that “[t]he criminal complaint against Osuna was brought as
14   part of a broader strategy to maintain possession of the Rosarito Property.” (J. Stmt.
15   Undisputed Facts [Doc. 32] ¶ 18.) In other words, Defendants’ purpose for bringing the
16   criminal complaint was not to bring Osuna to justice, but in fact to defend against
17   Kalicki’s adversarial interest in the Rosarito Property. There is no genuine issue of
18   material fact here—the false allegations and admitted pecuniary purpose establish
19   Vincent’s malicious intent.
20
21   IV.   CONCLUSION & ORDER
22         For the reasons set forth above, the Court ORDERS the following:
23            1. Plaintiff’s Motion for Summary Judgment is GRANTED as to the Breach of
24                Fiduciary Duty claim and Malicious Prosecution claim against Defendant
25                Vincent Pompo, and DENIED as to Defendant Donato Pompo [Doc. 28];
26            2. Defendants’ Motion for Summary Judgment is GRANTED as to Defendant
27                Donato Pompo and DENIED as to Defendant Vincent Pompo [Doc. 27];
28

                                                 15
                                                                               18-CV-2346 W (MDD)
 1            3. The Requests for Judicial Notice are GRANTED. (Defs’ RJN [Doc. 27-5];
 2               Pl’s RJN [Doc. 28-5]; Pl’s RJN [Doc. 30-3]); and
 3            4. GRANTS the motion to amend the motion for summary judgment [Doc.
 4               31].
 5
 6         IT IS SO ORDERED.
 7
 8   Dated: April 2, 2020
 9
10
11                                                   H n. T. omas J. Whelan
12                                                   un· States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              16
                                                                        18-CV-2346 W (MDD)
